DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilsdorf (US 2010/0204722).

Referring to claim 1, Gilsdorf discloses a tissue cutting device (Figs. 1-8) that is capable of a  specimen retrieval system, comprising: a first hollow tube 12 (Fig. 1 and para [0066]) comprising one or more cutting elements 20 (Fig. 8) on a first end of the a motor may be driven electrically, by battery, pneumatically, or hydraulically”. Based on this disclosure, examiner contends that one of ordinary skill in the art would understand that a drive shaft would connected to the gear 42 to drive the cutters 12, 12’. Thus, a drive shaft has been interpreted as an actuator). 

Referring to claim 2, Gilsdorf discloses the specimen retrieval system of claim 1, wherein the first hollow tube 12 and the second hollow tube 12’ are coaxial, and the first hollow tube 12 is inside the second hollow tube 12’ (para [0068]). 

Referring to claim 3, Gilsdorf discloses the specimen retrieval system of claim 1, wherein the first gear 44 is formed from the first hollow tube 12 (Figs. 1-2). 

Referring to claim 4, Gilsdorf discloses the specimen retrieval system of claim 1, wherein the second gear 46 is formed from the second hollow tube 12’ (Figs. 1-2). 

Referring to claim 6, Gilsdorf discloses the specimen retrieval system of claim 1, wherein the second hollow tube 12’ further comprises one or more cutting elements 20’ (Fig. 8 and para [0103]) on a second end of the second hollow tube. 

Referring to claim 7, Gilsdorf discloses the specimen retrieval system of claim 1, configured such that activating the first actuator rotates the first hollow tube 12 in a first direction 52 (Fig. 2) and rotates the second hollow tube 12’ in a second direction 52’ opposite the first direction the first hollow tube rotates (Fig. 2 and para [0077]). 

Referring to claim 8, Gilsdorf discloses the specimen retrieval system of claim 7, configured such that releasing the first actuator after activating the first actuator does not rotate the first hollow tube or the second hollow tube (the limitation of “releasing” has been interpreted as when the drive shaft of the motor is stop, which is opposite of activating). 

Referring to claim 9, Gilsdorf discloses the specimen retrieval system of claim 1, further comprising a retention clip (in paragraph [0092] Gilsdorf discloses using snap connection 104 to joint cover or cap 98 to housing element 96. Thus, the cover or cap with the snap element act as a clip). 

Referring to claim 10, Gilsdorf discloses the specimen retrieval system of claim 1, further comprising a tenaculum (para [0092]: “in particular a gripping or other cutting instrument, preferably claw grasping forceps or a myoma drill, may be passed through the borehole 102, namely, via the borehole 102 through the proximal opening 90 in the base body 14”).

Referring to claim 11, Gilsdorf discloses the specimen retrieval system of claim 10, wherein the tenaculum is disposed inside the first hollow tube (para [0092]: “in particular a gripping or other cutting instrument, preferably claw grasping forceps or a myoma drill, may be passed through the borehole 102, namely, via the borehole 102 through the proximal opening 90 in the base body 14”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gilsdorf in view of Nohilly (US 2008/0039883).

Referring to claims 5 and 15, Gilsdorf discloses the specimen retrieval system of claim 1 but fails to disclose wherein the second hollow tube 12’ further comprises one or more shielding elements on a second end of the second hollow tube or a guard cannula disposed over the first hollow tube. However, in the same field of endeavor, which is a tissue cutting device, Nohilly discloses “The anti-coring device includes a shield 108 mounted on or situated at the distal end of the outer sleeve 104 and axially moveable therewith to selectively cover and at least partially uncover the sharpened edge 102 of the rotatable cutting blade 100.” (para [0045]). In view of Nohilly’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided an outer sleeve and a shield to the first and second hollow tubes of Gilsdorf to protect healthy tissue during insertion of the device to the surgical site.

 Referring to claim 16, Nohilly discloses “The anti-coring device includes a shield 108 mounted on or situated at the distal end of the outer sleeve 104 and axially moveable therewith to selectively cover and at least partially uncover the sharpened edge 102 of the rotatable cutting blade 100.” (para [0045]). Based on this disclosure Examiner contends that it would have been obvious to one of ordinary skill in the art to have provided a switch, for example, a .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gilsdorf in view of Pravong et al. (US 2008/0255597).

Referring to claim 12, Gilsdorf discloses the specimen retrieval system of claim 10 but fails to disclose a center guide coupled towards a distal end of the tenaculum. However, in the same field of endeavor, which is a tissue cutting device, Pravong discloses “spacer 602 may be sized and configured to prevent contact between the sharpened distal portions of the morcellation device and the tenaculum, but otherwise allow free movement of the tenaculum within the lumen of the morcellation device.” (para [0040] and Fig. 6). In view of Pravong’s teaching it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided a spacer to the tenaculum of Gilsdorf to prevent contact between the sharpened distal portion of the first and second tubes and the tenaculum.
 
 Allowable Subject Matter
Claims 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 19, the prior art of record alone or in combination fail to discloses a specimen retrieval system, comprising: inter alia, a geared tenaculum 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771